Citation Nr: 1016398	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-15 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1977 
to September 1980 and November 1981 to July 1992.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
service connection for PTSD.

In June 2008, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claim (as reflected in a March 
2010 supplemental statement of the case (SSOC)) and returned 
this matter to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

At the outset, the Board notes that the Veteran was afforded 
a VA psychiatric examination during May 2005.  The examiner 
declined to diagnose the Veteran with PTSD, but instead 
diagnosed a depressive disorder, not otherwise specified, and 
anxiety disorder.  This is significant since, during the 
course of this appeal, the United States Court of Appeals for 
Veterans Claims (Court) held that the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
light of the Clemons decision, the issue on appeal is not 
just limited to the Veteran's purported entitlement to 
service connection for PTSD, but also includes any other 
psychiatric disorders to include depressive disorder that 
have been diagnosed as well.  The issue on appeal has been 
recategorized accordingly.  

In an August 2004 private treatment record, the Veteran's 
private physician diagnosed PTSD with a past history of 
substance abuse.  

During a May 2005 VA examination report, the Veteran 
underwent a series of psychological testing.  The 
psychologist noted that the Veteran reported some symptoms of 
re-experiencing his Iraq war experience, nightmares, and 
intrusive thought, and some avoidance of reminders of his 
Iraq war experience, however, he did not report sufficient 
PTSD avoidance and arousal symptoms to meet the DSM IV 
criteria for PTSD.  The examiner also reported that his 
psychometric testing results were of questionable validity 
based on atypical responses and symptom over-endorsement.  
The Veteran did appear to meet the criterion for major 
depressive disorder, recurrent, moderate severity (with onset 
following his return from the Iraq war) and anxiety disorder.  

In a subsequent May 2005 VA examination report, the 
psychiatrist indicated that the Veteran endorsed every 
symptom in the DSM IV for PTSD; however, because of the 
rather perplexing nature of the presenting symptoms and 
history, the Veteran should receive psychological testing to 
help ascertain the true nature and extent of his condition.  
The examiner diagnosed anxiety disorder and depressive 
disorder. 

Although the Veteran has a current psychiatric diagnosis, the 
May 2005 VA examiners failed to determine whether the current 
diagnosis has an etiology in active service supported by the 
claims file.  Before this claim can be properly adjudicated, 
a VA examination and opinion are needed to determine whether 
the Veteran has an acquired psychiatric disorder as a result 
of his military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).   

Ongoing medical records should also be obtained. 38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran 
a VCAA notification letter which complies 
with all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, 5103A and 38 C.F.R. § 3.159(b), with 
respect to the claim for service 
connection for an acquired psychiatric 
disorder are fully complied with and 
satisfied.

2.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA that 
treated the Veteran for any psychiatric 
disability since November 2007.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

3.  After the above development is 
completed, the Veteran should be scheduled 
for a VA examination in order to determine 
the nature and etiology of all current 
psychiatric pathology with review of the 
claims file noted.  All necessary tests 
and studies should be accomplished, and 
clinical manifestations should be reported 
in detail.  An opinion should be provided 
regarding the likelihood that the Veteran 
has a chronic psychiatric disorder to 
include depression and anxiety related to 
his period of military service.  More 
specifically, whether there is a 50 
percent or better probability (whether it 
is at least as likely as not) that the 
Veteran's has an acquired psychiatric 
disorder which is etiologically related to 
the Veteran's active military service.  
The claims folder should be provided to 
the examiner in conjunction with the 
examination.  Reasons and bases for all 
conclusions should be noted.  A rationale 
for all opinions expressed should be 
provided.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Thereafter, the claims should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and any 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

